 1   Amanda F. Benedict SBN: 200291
     Law Office of Amanda Benedict
 2   7710 Hazard Center Drive, Suite E104
     San Diego, CA 92108
 3   Tel: 760-822-1911
     Fax: 760-452-7560
 4   amanda@amandabenedict.com
     Attorney for Plaintiff,
 5   LEAH HANRAHAN
 6

 7                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9                                                   Case No.: 3:19-cv-00157
     LEAH HANRAHAN, individually, and on
10   behalf of others similarly situated,
                                                     [PROPOSED] ORDER GRANTING
11                                                   PLAINTIFF’S MOTION FOR LEAVE TO
                      Plaintiff,
            vs.                                      AMEND COMPLAINT
12

13
     STATEWIDE COLLECTION, INC.,
14
                      Defendant.
15

16
                                                            to which no opposition has been filed,
            Upon consideration of the Plaintiff’s Motion for Leave to Amend the Complaint, and good
17                                                                                        ^

18
     cause appearing pursuant to Fed. R. Civ. Pro. 15 providing that leave to amend should be freely

19   given by the Court,

20          IT IS HEREBY ORDERED that the motion is granted.

21          IT IS FURTHER ORDERED that Plaintiff shall file her amended Complaint within 7 days
22   of this Order.
23               3
     Dated this ________       June
                         of __________, 2019.
24
                                                               _______________________
25
                                                               Hon. Maxine Chesney, USDJ




                                                                                              -1-
